Case: 1:16-cv-08637 Document #: 4043 Filed: 11/17/20 Page 1 of 15 PageID #:274300




                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


 IN RE BROILER CHICKEN ANTITRUST
 LITIGATION                                                Case No. 1:16-cv-08637

                                                           The Honorable Thomas M. Durkin
 This Document Relates To:
 Direct Purchaser Actions                                  Magistrate Judge Jeffrey T. Gilbert


                                 STIPULATION REGARDING EXHIBITS

           Pursuant to the Stipulation Regarding Dismissal between Direct Purchaser Plaintiff Barters

International LLC and all Defendants in the above-referenced and numbered cause, Barters

International LLC admits that the below documents are authentic and admissible as business

records under the Federal Rules of Evidence in this action and any action consolidated with or

deemed related to In re Broiler Chicken Antitrust Litigation. The parties may stipulate to the

authenticity and admissibility of certain additional documents produced by or involving Barters

International LLC at a later time.

    I.        Authenticity

           Barters International LLC stipulates under the Federal Rules of Evidence in this action and

any action consolidated with or deemed related to In re Broiler Chicken Antitrust Litigation that

each of following exhibits is authentic as described:

Exhibit      Start Bates        End Bates           Description
Number
DX Ex.       BARTERS000000027   BARTERS000000027    Invoice 10475830 from Gold Kist Inc. to Capacity dated December
186                                                 13, 2006
DX Ex.       BARTERS000000001   BARTERS000000003    As-produced compilation of business records:
187                                                 Invoice 10468353 from Gold Kist Inc. to Capacity dated December
                                                    12, 2006 (BARTERS000000001);
                                                    Invoice 10459410 from Gold Kist Inc. to Capacity dated November
                                                    20, 2006 (BARTERS000000002);
                                                    Purchase Order 14906 from Capacity to Gold Kist dated November
                                                    20, 2006 (BARTERS000000003)



554633.3
Case: 1:16-cv-08637 Document #: 4043 Filed: 11/17/20 Page 2 of 15 PageID #:274301



Exhibit    Start Bates        End Bates          Description
Number
DX Ex.     BARTERS000000028   BARTERS000000028   Order Acknowledgement 10468353 from Gold Kist to Capacity
188                                              dated November 22, 2006
DX Ex.     BARTERS000000022   BARTERS000000022   Invoice 155897 from Koch Foods of Mississippi, LLC to Capacity
189                                              dated October 13, 2006
DX Ex.     BARTERS000000004   BARTERS000000005   As-produced compilation of business records:
190                                              Corrected Invoice 50426 from Southern Hens, Inc. to Capacity dated
                                                 September 27, 2006 (BARTERS000000004);
                                                 Invoice 50426 from Southern Hens, Inc. to Capacity dated
                                                 September 27, 2006 (BARTERS000000005)
DX Ex.     BARTERS000002462   BARTERS000002463   Email from Urner Barry's Mailserver to George Osborne, May 7,
191                                              2015, Subject Urner Barry's Foodmarket.com News 07 May 2015
DX Ex.     BARTERS000006751   BARTERS000006752   Email from Urner Barry to barters@bartersinternational.com,
192                                              February 12, 2016, Subject: Urner Barry's Executive Conference
DX Ex.     BARTERS000000006   BARTERS000000015   As-produced compilation of business records:
193                                              Purchase Order 12530 from Capacity dba Barters International LLC
                                                 to Peco Foods Inc dated June 20, 2011 (BARTERS000000006);
                                                 Purchase Order 12527 from Capacity dba Barters International LLC
                                                 to Peco Foods Inc dated June 17, 2011 (BARTERS000000007);
                                                 Purchase Order 12111 from Capacity dba Barters International LLC
                                                 to Peco Foods Inc dated May 19, 2011 (BARTERS000000008);
                                                 Invoice Number 12111 from Capacity dba Barters International LLC
                                                 to Bill & Ralphs dated May 19, 2011 (BARTERS000000009);
                                                 Purchase Order 3450 from Bill & Ralph's, Inc. to Barter's
                                                 International LLC dated May 11, 2011 with handwriting of George
                                                 Osborne (BARTERS000000010);
                                                 Wire transfer record for transfer originating from Capacity LLC to
                                                 Peco Food Inc. dated May 19, 2011 (BARTERS000000011);
                                                 Wire transfer record for transfer originating from Capacity LLC to
                                                 Peco Food Inc dated May 19, 2011 (BARTERS000000012);
                                                 Purchase Order 12511 from Capacity dba Barters International LLC
                                                 to Peco Foods Inc dated May 24, 2011 with handwriting of George
                                                 Osborne (BARTERS000000013);
                                                 Purchase Order 34617 from Bill & Ralph's, Inc. to Barter's
                                                 International LLC dated May 23, 2011 (BARTERS000000014);
                                                 Wire transfer record for transfer from Capacity LLC to Peco Foods
                                                 Inc dated May 31, 2013 (BARTERS000000015)
DX Ex.     BARTERS000000018   BARTERS000000018   Invoice 100943 from Peco Foods, Inc. to Barters International LLC
194                                              dated May 19, 2011
DX Ex.     BARTERS000000017   BARTERS000000017   Invoice 101388 from Peco Foods, Inc. to Barters International LLC
195                                              dated June 1, 2011
DX Ex.     BARTERS000000023   BARTERS000000024   As-produced compilation of business records:
196                                              Invoice 12513 from Capacity dba Barters International LLC to Bill &
                                                 Raphls (sic) dated June 15, 2011 with handwriting from George
                                                 Osborne (BARTERS00000023);
                                                 Purchase Order for invoice 12513 from Capacity dba Barters
                                                 International LLC to Peco Foods dated June 6, 2011
                                                 (BARTERS00000024)
DX Ex.     BARTERS000000026   BARTERS000000026   Invoice 101648 from Peco Foods, Inc. to Barters International LLC
197                                              dated June 10, 2011
DX Ex.     BARTERS000000016   BARTERS000000016   Invoice 102398 from Peco Foods, Inc. to Barters International LLC
198                                              dated June 30, 2011
DX Ex.     BARTERS000000021   BARTERS000000021   Invoice 4142011 from Simmons Foods, Inc. to Barters International
199                                              LLC dated April 14, 2011 with handwriting of George Osborne



554633.3                                    2
Case: 1:16-cv-08637 Document #: 4043 Filed: 11/17/20 Page 3 of 15 PageID #:274302



Exhibit      Start Bates           End Bates          Description
Number
DX Ex.       BARTERS000000019      BARTERS000000019   Purchase Order 11411 from Barters International LLC to Simmons
200                                                   Foods dated April 15, 2011
DX Ex.       BARTERS000005823      BARTERS000005823   July 1, 2015 email from Scott Boring to George E. Osborne
202
DX Ex.       BARTERS000005507      BARTERS000005508   May 20, 2015 email from Brandon Reid to George E. Osborne
203
DX Ex.       BARTERS000000055      BARTERS000000056   November 6, 2013 email from George E. Osborne to
204                                                   stites@kochfoods.com with attached invoice 121365 from Barter
                                                      International LLC to Koch Foods Inc. dated November 6, 2013

    II.       Business Records

           Barters International LLC stipulates under the Federal Rules of Evidence in this action and

any action consolidated with or deemed related to In re Broiler Chicken Antitrust Litigation that

the following exhibits are records that were made at or near the time identified on each record by

a person with knowledge; were kept in the course of a regularly conducted activity of its business;

and were made as a regular practice in the course of its business:

                      Exhibit
                      Number            Start Bates               End Bates
                      DX Ex. 186        BARTERS000000027          BARTERS000000027
                      DX Ex. 187        BARTERS000000001          BARTERS000000003
                      DX Ex. 188        BARTERS000000028          BARTERS000000028
                      DX Ex. 189        BARTERS000000022          BARTERS000000022
                      DX Ex. 190        BARTERS000000004          BARTERS000000005
                      DX Ex. 191        BARTERS000002462          BARTERS000002463
                      DX Ex. 192        BARTERS000006751          BARTERS000006752
                      DX Ex. 193        BARTERS000000006          BARTERS000000015
                      DX Ex. 194        BARTERS000000018          BARTERS000000018
                      DX Ex. 195        BARTERS000000017          BARTERS000000017
                      DX Ex. 196        BARTERS000000023          BARTERS000000024
                      DX Ex. 197        BARTERS000000026          BARTERS000000026
                      DX Ex. 198        BARTERS000000016          BARTERS000000016
                      DX Ex. 199        BARTERS000000021          BARTERS000000021
                      DX Ex. 200        BARTERS000000019          BARTERS000000019
                      DX Ex. 202        BARTERS000005823          BARTERS000005823
                      DX Ex. 203        BARTERS000005507          BARTERS000005508
                      DX Ex. 204        BARTERS000000055          BARTERS000000056




554633.3                                         3
Case: 1:16-cv-08637 Document #: 4043 Filed: 11/17/20 Page 4 of 15 PageID #:274303




           THEREFORE, IT IS STIPULATED AND AGREED by Barters International LLC and all

Defendants in the above-referenced and numbered cause that the documents identified above are

authentic and admissible as business records under the Federal Rules of Evidence in this action

and any action consolidated with or deemed related to In re Broiler Chicken Antitrust Litigation.

IT IS SO STIPULATED.

Dated: November 17, 2020

                                             Respectfully submitted,

                                                By /s/ Brian D. Clark
                                                W. Joseph Bruckner (MN No. 0147758)
                                                (admitted pro hac vice)
                                                Brian D. Clark (MN No. 00390069)
                                                (admitted pro hac vice)
                                                Simeon A. Morbey (MN No. 0391338)
                                                (admitted pro hac vice)
                                                LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                                100 Washington Avenue South, Suite 2200
                                                Minneapolis, MN 55401
                                                Telephone: (612) 339-6900
                                                Fax: (612) 339-0981
                                                wjbruckner@locklaw.com
                                                bdclark@locklaw.com
                                                samorbey@locklaw.com


                                                Bruce L. Simon
                                                Neil Swartzberg
                                                PEARSON, SIMON & WARSHAW, LLP
                                                44 Montgomery Street, Suite 2450
                                                San Francisco, CA 94104
                                                T: (415) 433-9000
                                                F: (415) 433-9008
                                                bsimon@pswlaw.com
                                                nswartzberg@pswlaw.com

                                                Clifford H. Pearson
                                                Daniel L. Warshaw
                                                Michael H. Pearson
                                                Bobby Pouya
                                                PEARSON SIMON & WARSHAW, LLP



554633.3                                    4
Case: 1:16-cv-08637 Document #: 4043 Filed: 11/17/20 Page 5 of 15 PageID #:274304




                                        15165 Ventura Boulevard, Suite 400
                                        Sherman Oaks, CA 92403
                                        T: (818) 788-8300
                                        F: (818) 788-8104
                                        cpearson@pswlaw.com
                                        dwarshaw@pswlaw.com
                                        mpearson@pswlaw.com
                                        bpouya@pswlaw.com

                                        Direct Purchaser Plaintiffs Interim Co-Lead Class
                                        Counsel

                                        Steven A. Hart (#6211008)
                                        Brian Eldridge (#6281336)
                                        Kyle Pozan (#6306761)
                                        HART MCLAUGHLIN & ELDRIDGE
                                        22 W. Washington Street, Suite 1600
                                        Chicago, IL 60602
                                        T: (312) 955-0545
                                        F: (312) 971-9243
                                        shart@hmelegal.com
                                        beldridge@hmelegal.com
                                        kpozan@hmelegal.com

                                        Direct Purchaser Plaintiffs Interim Liaison Class
                                        Counsel

                                        Ronald J. Aranoff (NY No. )
                                        Stanley Bernstein (NY No. )
                                        BERNSTEIN LIEBHARD LLP
                                        10 East 40th Street
                                        New York, NY 10016
                                        Telephone: (212) 779-1414
                                        Fax: (212) 779-3218
                                        aranoff@bernlieb.com
                                        bernstein@bernlieb.com
                                        Additional Counsel for Plaintiff




554633.3                            5
Case: 1:16-cv-08637 Document #: 4043 Filed: 11/17/20 Page 6 of 15 PageID #:274305




 Dated: November 17, 2020

                                                 Respectfully submitted,
 KIRKLAND & ELLIS LLP                            VENABLE LLP

 By: /s/ Daniel E. Laytin                        By: /s/ J. Douglas Baldridge
 Daniel E. Laytin, P.C.                          J. Douglas Baldridge (#437678)
 Christa C. Cottrell, P.C.                       Lisa Jose Fales (admitted pro hac vice)
 Stacy Pepper                                    Danielle Foley (admitted pro hac vice)
 300 North LaSalle Street                        Andrew Hernacki (admitted pro hac vice)
 Chicago, IL 60654                               600 Massachusetts Avenue, NW
 Telephone: (312) 862-2000                       Washington, DC 20001
 Facsimile: (312) 862-2200                       Telephone: (202) 344-4000
 dlaytin@kirkland.com                            Facsimile: 202-344-8300
 ccottrell@kirkland.com                          jdbaldridge@venable.com
 stacy.pepper@kirkland.com                       ljfales@venable.com
                                                 drfoley@venable.com
 Attorneys for Defendants Sanderson Farms,       athernacki@venable.com
 Inc., Sanderson Farms, Inc. (Foods Division),
 Sanderson Farms, Inc. (Processing Division),    FALKENBERG IVES LLP
 and Sanderson Farms, Inc. (Production
 Division) and Liaison Counsel for Defendants    Kirstin B. Ives
                                                 30 N. LaSalle St., Ste 4020
                                                 Chicago, IL 60602
                                                 Telephone: (312) 566-4803
                                                 Facsimile: (312) 566-4810
                                                 kbi@ffilaw.com

                                                 Attorneys for Defendants Perdue Farms, Inc.
                                                 and Perdue Foods LLC




554633.3                                   6
Case: 1:16-cv-08637 Document #: 4043 Filed: 11/17/20 Page 7 of 15 PageID #:274306




 By: /s/ John W. Treece                      MAYER BROWN LLP
 John W. Treece (#3122889)
 1135 West Montana Street                    By: /s/ Carmine R. Zarlenga
 Chicago, IL 60614                           Carmine R. Zarlenga (#90784529)
 Telephone: (312) 961-7808                   William H. Stallings (admitted pro hac vice)
 jtreece@jwtreece.com                        Stephen M. Medlock (admitted pro hac vice)
                                             Oral D. Pottinger (admitted pro hac vice)
 ROSE LAW FIRM                               1999 K Street N.W.
                                             Washington, DC 20006
 Amanda K. Wofford (admitted pro hac vice)   Telephone: (202) 263-3000
 Bourgon Reynolds (admitted pro hac vice)    Facsimile: (202) 263-3300
 120 East Fourth Street                      czarlenga@mayerbrown.com
 Little Rock, Arkansas 72201                 wstallings@mayerbrown.com
 Telephone: (501) 375-9131                   smedlock@mayerbrown.com
 Facsimile: (501) 375-1309                   opottinger@mayerbrown.com
 awofford@roselawfirm.com
 breynolds@roselawfirm.com                   Attorneys for Defendant Foster Farms, LLC
                                             and Foster Poultry Farms, a California
 Attorneys for Defendants Mountaire Farms,   Corporation
 Inc., Mountaire Farms, LLC and Mountaire
 Farms of Delaware, Inc.




554633.3                                 7
Case: 1:16-cv-08637 Document #: 4043 Filed: 11/17/20 Page 8 of 15 PageID #:274307




 NOVACK AND MACEY LLP                           PROSKAUER ROSE LLP

 By: /s/ Stephen Novack                         By: /s/ Christopher E. Ondeck
 Stephen Novack                                 Christopher E. Ondeck (admitted pro hac
 Stephen J. Siegel                              vice)
 Christopher S. Moore                           Stephen R. Chuk (admitted pro hac vice)
 100 North Riverside Plaza                      1001 Pennsylvania Ave., NW, Ste 600 South
 Chicago, IL 60606                              Washington, DC 20004
 Telephone: (312) 419-6900                      Telephone: (202) 416-6800
 Facsimile: (312) 419-6928                      Facsimile: (202) 416-6899
 snovack@novackmacey.com                        condeck@proskauer.com
 ssiegel@novackmacey.com                        schuk@proskauer.com
 cmoore@novackmacey.com
                                                Attorneys for Wayne Farms LLC
 Attorneys for Defendants Koch Foods
 Incorporated, JCG Foods of Alabama LLC,
 JCG Foods of Georgia LLC and Koch Meat         SKADDEN, ARPS, SLATE, MEAGHER &
 Co., Inc.                                      FLOM LLP

                                                By: /s/ Lara Flath
 VEDDER PRICE P.C.                              Patrick Fitzgerald (#6307561)
                                                Gail Lee
 By: /s/ Gregory G. Wrobel                      Peter Cheun
 Gregory G. Wrobel (#3122900)                   155 N. Wacker Drive
 222 N. LaSalle Street                          Chicago, IL 60606
 Chicago, IL 60601                              Telephone: (312) 407-0700
 Telephone: (312) 609-7722                      Facsimile: (312) 407-0411
 Facsimile: (312) 609-5005                      patrick.fitzgerald@skadden.com
 gwrobel@vedderprice.com                        gail.lee@skadden.com
                                                peter.cheun@skadden.com
 JORDAN PRICE WALL GRAY JONES &
 CARLTON, PLLC                                  Lara Flath (#6289481)
                                                Boris Bershteyn (admitted pro hac vice)
 Henry W. Jones, Jr. (admitted pro hac vice)    One Manhattan West
 1951 Clark Avenue                              New York, NY 10001
 Raleigh, NC 27605                              Telephone: (212) 735-3000
 Telephone: (919) 828-2501                      Facsimile: (212) 735-2000
 Facsimile: (919) 834-8447                      boris.bershteyn@skadden.com
 hjones@jordanprice.com                         lara.flath@skadden.com

 Attorneys for Defendant House of Raeford       Attorneys for Defendant Peco Foods, Inc.
 Farms, Inc.




554633.3                                    8
Case: 1:16-cv-08637 Document #: 4043 Filed: 11/17/20 Page 9 of 15 PageID #:274308




 WEIL GOTSHAL & MANGES LLP                       STINSON LLP

 By: /s/ Carrie C. Mahan                         By: /s/ William L. Greene
 Carrie C. Mahan (#459802)                       William L. Greene (admitted pro hac vice)
 Christopher J. Abbott (#1014487)                Peter J. Schwingler (admitted pro hac vice)
 2001 M Street N.W., Ste. 600                    Kevin P. Kitchen (admitted pro hac vice)
 Washington, D.C. 20036                          50 South Sixth Street, Ste 2600
 Telephone: (202) 682-7000                       Minneapolis, MN 55402
 Facsimile: (202) 857-0940                       Telephone: (612) 335-1500
 carrie.mahan@weil.com                           william.greene@stinson.com
 christopher.abbott@weil.com                     peter.schwingler@stinson.com
                                                 kevin.kitchen@stinson.com
 Jessica L. Falk (#4763686)
 767 Fifth Avenue                                J. Nicci Warr
 New York, NY 10153                              7700 Forsyth Blvd., Suite 1100
 Telephone: 212-310-8000                         St. Louis, MO 63105
 Facsimile: 212-310-8007                         Telephone: (314) 259-4570
 jessica.falk@weil.com                           nicci.warr@stinson.com

 BAILEY BRAUER PLLC                              SUGAR FELSENTHAL GRAIS &
                                                 HELSINGER LLP
 Clayton E. Bailey (admitted pro hac vice)
 8350 N. Central Expressway, Ste. 206            John C. Martin
 Dallas, TX 75206                                30 N. LaSalle Street, Ste 3000
 Telephone: (214) 360-7433                       Chicago, IL 60602
 Facsimile: (214) 360-7424                       Telephone: (312) 704-2172
 cbailey@baileybrauer.com                        Facsimile: (312) 372-7951
                                                 jmartin@sfgh.com
 EIMER STAHL LLP
                                                 THE LAW GROUP OF NORTHWEST
 Michael L. McCluggage (#01820966)               ARKANSAS LLP
 224 South Michigan Avenue, Ste. 1100
 Chicago, IL 60604                               Gary V. Weeks (admitted pro hac vice)
 Telephone: (312) 660-7665                       K.C. Dupps Tucker (admitted pro hac vice)
 Facsimile: (312) 692-1718                       Kristy E. Boehler (admitted pro hac vice)
 mmccluggage@eimerstahl.com                      1830 Shelby Lane
                                                 Fayetteville, AR 72704
 Attorneys for Defendant Pilgrim’s Pride         Telephone: (479) 316-3760
 Corporation                                     gary.weeks@lawgroupnwa.com
                                                 kc.tucker@lawgroupnwa.com
                                                 kristy.boehler@lawgroupnwa.com

                                                 Attorneys for Defendants George’s, Inc.
                                                 and George’s Farms, Inc.




554633.3                                     9
Case: 1:16-cv-08637 Document #: 4043 Filed: 11/17/20 Page 10 of 15 PageID #:274309




 KUTAK ROCK LLP                                    EDWARD C. KONIECZNY LLC

 By: /s/ John P. Passarelli                        By: /s/ Edward C. Konieczny
 John P. Passarelli (admitted pro hac vice)        Edward C. Konieczny (admitted pro hac vice)
 James M. Sulentic (admitted pro hac vice)         400 Colony Square, Ste 1501
 1650 Farnam Street                                1201 Peachtree Street, NE
 Omaha, NE 68102                                   Atlanta, GA 30361
 Telephone: (402) 346-6000                         Telephone: (404) 380-1430
 Facsimile: (402) 346-1148                         Facsimile: (404) 382-6011
 john.passarelli@kutakrock.com                     ed@koniecznylaw.com
 james.sulentic@kutakrock.com
                                                   SMITH, GAMBRELL & RUSSELL, LLP
 J.R. Carroll (admitted pro hac vice)
 Jeffrey M. Fletcher (admitted pro hac vice)       David C. Newman (admitted pro hac vice)
 Stephen M. Dacus (admitted pro hac vice)          W. Parker Sanders (admitted pro hac vice)
 234 East Millsap Road, Ste 200                    1230 Peachtree Street, N.E.
 Fayetteville, AR 72703-4099                       Promenade, Ste 3100
 Telephone: (479) 973-4200                         Atlanta, GA 30309
 Facsimile: (479) 973-0007                         Telephone: (404) 815-3500
 jr.caroll@kutakrock.com                           Facsimile: (404) 815-3509
 Jeffrey.fletcher@kutakrock.com                    dnewman@sgrlaw.com
 Stephen.Dacus@kutakrock.com                       psanders@sgrlaw.com

 Kimberly M. Hare (#6323326)                       James L. Thompson
 One South Wacker Drive, Ste 2050                  Lynch Thompson LLP
 Chicago, IL 60606-4614                            150 S. Wacker Drive, Suite 2600
 Telephone: (312) 602-4100                         Chicago, IL 60606
 Facsimile: (312) 602-4101                         T: (312) 445-4623
 kimberly.hare@kutakrock.com                       F: (312) 896-5883
                                                   jthompson@lynchthompson.com
 Attorneys for Defendants O.K. Foods, Inc.,
 O.K. Farms, Inc., and O.K. Industries, Inc.       Attorneys for Defendants Mar-Jac Poultry,
                                                   Inc., Mar-Jac Poultry MS, LLC, Mar-Jac
                                                   Poultry AL, LLC, Mar-Jac AL/MS, Inc., Mar-
                                                   Jac Poultry, LLC, Mar-Jac Holdings, Inc.




554633.3                                      10
Case: 1:16-cv-08637 Document #: 4043 Filed: 11/17/20 Page 11 of 15 PageID #:274310




 VAUGHAN & MURPHY                                DYKEMA GOSSET PLLC

 By: /s/ Charles C. Murphy, Jr.                  By: /s/ Howard B. Iwrey
 Charles C. Murphy, Jr. (admitted pro hac        Howard B. Iwrey
 vice)                                           39577 Woodward Ave, Ste. 300
 690 S Ponce Court NE                            Bloomfield Hills, MI 48304
 Atlanta, GA 30307                               Telephone: 248-203-0526
 Telephone: (404) 667-0714                       Facsimile: 248-203-0763
 Facsimile: (404) 529-4193                       hiwrey@dykema.com
 cmurphy@vaughanandmurphy.com
                                                 Steven H. Gistenson
 WINSTON & STRAWN LLP                            10 South Wacker Drive, Ste. 2300
                                                 Chicago, IL 60606
 James F. Herbison                               Telephone: 312-627-2267
 Michael P. Mayer                                Facsimile: 312-876-1155
 35 West Wacker Drive                            sgistenson@dykema.com
 Chicago, Illinois 60601
 Telephone: (312) 558-5600                       Cody D. Rockey
 Facsimile: (312) 558-5700                       2723 South State Street, Ste. 400
 jherbison@winston.com                           Ann Arbor, MI 48104
 mmayer@winston.com                              Telephone: 734-214-7655
                                                 Facsimile: 734-214-7696
 Attorneys for Defendant Norman W. Fries,        crockey@dykema.com
 Inc. d/b/a Claxton Poultry Farms
                                                 Dante A. Stella
                                                 400 Renaissance Center
                                                 Detroit, MI 48243
                                                 Telephone: 313-568-6693
                                                 Facsimile: 313-568-6893
                                                 dstella@dykema.com

                                                 Attorneys for Defendants Amick Farms, LLC




554633.3                                    11
Case: 1:16-cv-08637 Document #: 4043 Filed: 11/17/20 Page 12 of 15 PageID #:274311




 MANDELL MENKES LLC                              AXINN, VELTROP & HARKRIDER LLP

 By: /s/ Brendan J. Healey                       By: /s/ Rachel J. Adcox
 Brendan J. Healey                               Rachel J. Adcox (#1001488)
 One North Franklin, Ste 3600                    Daniel K. Oakes (admitted pro hac vice)
 Chicago, IL 60606                               Kenina J. Lee (admitted pro hac vice)
 Telephone: (312) 251-1006                       950 F Street NW, Ste 700
 Facsimile: (312) 759-2189                       Telephone: (202) 912-4700
 bhealey@mandellmenkes.com                       Facsimile: (202) 912-4701
                                                 radcox@axinn.com
 ALSTON & BIRD LLP                               doakes@axinn.com
                                                 klee@axinn.com
 B. Parker Miller (admitted pro hac vice)
 Valarie C. Williams (admitted pro hac vice)     John M. Tanski (admitted pro hac vice)
 Max Marks (admitted pro hac vice)               Jarod G. Taylor (admitted pro hac vice)
 1201 West Peachtree Street                      90 State House Square
 Atlanta, GA 30309                               Hartford, CT 06103
 Telephone: (404) 881-7000                       Telephone: (860) 275-8100
 Facsimile: (404) 881-7777                       Facsimile: (860) 275-8101
 parker.miller@alston.com                        jtanski@axinn.com
 valarie.williams@alston.com                     jtaylor@axinn.com
 nowell.berreth@alston.com
 max.marks@alston.com                            Nicholas E.O. Gaglio (admitted pro hac vice)
                                                 114 West 47th Street
 SMITH, GILLIAM, WILLIAMS & MILES                New York, NY 10036
 PA                                              Telephone: (212) 728-2200
                                                 Facsimile: (212) 261-5654
 R. Brent Hatcher, Jr. (admitted pro hac vice)   ngaglio@axinn.com
 301 Green Street NW, Ste 200
 Gainesville, GA 30501                           LIPE LYONS MURPHY NAHRSTADT &
 Telephone: (770) 536-3381                       PONTIKIS, LTD.
 Facsimile: (770) 535-9902
 bhatcher@sgwmfirm.com                           Jordan M. Tank
                                                 230 West Monroe, Street, Ste 2260
 Attorneys for Fieldale Farms Corporation        Chicago, IL 60606
                                                 Telephone: (312) 702-0586
                                                 Facsimile: (312) 726-2273
                                                 jmt@lipelyons.com

                                                 Attorneys for Defendants Tyson Foods, Inc.,
                                                 Tyson Chicken, Inc., Tyson Breeders, Inc.,
                                                 Tyson Poultry, Inc.




554633.3                                    12
Case: 1:16-cv-08637 Document #: 4043 Filed: 11/17/20 Page 13 of 15 PageID #:274312




 SHOOK HARDY & BACON LLP                       JOSEPH D. CARNEY & ASSOCIATES LLC

 By: /s/ Lynn H. Murray                        By: /s/ Joseph D. Carney
 Lynn H. Murray                                Joseph D. Carney (admitted pro hac vice)
 111 S. Wacker Dr., Ste 4700                   Telephone: 440-249-0860
 Chicago IL 60606                              Facsimile: 866-270-1221
 Telephone: (312) 704-7700                     jdc@jdcarney.com
 Facsimile: (312) 558-1195                     case@jdcarney.com
 lhmurray@shb.com
                                               Office Address:
 Laurie A. Novion                              139 Crocker Park Boulevard, Ste. 400
 2555 Grand Blvd.                              Westlake, OH 44145
 Kansas City, MO 64108
 Telephone: (816) 474-6550                     Mailing Address:
 Facsimile: (816) 421-5547                     1540 Peach Drive
 lnovion@shb.com                               Avon, OH 44011

 CONNER & WINTERS                              MILLER SHAKMAN LEVINE &
                                               FELDMAN LLP
 John R. Elrod
 Vicki Bronson (admitted pro hac vice)         Thomas M. Staunton
 4375 N. Vantage Drive, Ste. 405               Daniel M. Feeney
 Fayetteville, AR 72703                        180 North LaSalle Suite 3600
 Telephone: (479) 582-5711                     Chicago, IL 60601
 jelrod@cwlaw.com                              Telephone: 312-263-3700
 vbronson@cwlaw.com                            tstaunton@millershakman.com
                                               dfeeney@millershakman.com
 Attorneys for Defendant Simmons Foods, Inc.
 and Simmons Prepared Foods Inc.               D. KLAR LAW

                                               Deborah A. Klar (admitted pro hac vice)
                                               Deborah A. Klar, Esq.
                                               2934 1/2 Beverly Glen Circle, Suite 761
                                               Bel Air, CA 90077
                                               Telephone: 310-858-9500
                                               dklar@dklarlaw.com

                                               Attorneys for Defendants Case Foods, Inc.,
                                               Case Farms, LLC, and Case Farms
                                               Processing, Inc.




554633.3                                 13
Case: 1:16-cv-08637 Document #: 4043 Filed: 11/17/20 Page 14 of 15 PageID #:274313




 HOGAN LOVELLS US LLP                            EVERSHEDS SUTHERLAND (US) LLP

 By: /s/ William L. Monts III                    By: /s/ Patricia A. Gorham
 William L. Monts III (admitted pro hac vice)    James R. McGibbon (admitted pro hac vice)
 Justin W. Bernick (admitted pro hac vice)       Patricia A. Gorham (admitted pro hac vice)
 555 Thirteenth Street, N.W.                     Peter M. Szeremeta (admitted pro hac vice)
 Washington, D.C. 20004-1109                     Kaitlin A. Carreno (admitted pro hac vice)
 Telephone: (202) 637-5910                       Dylan de Fouw (admitted pro hac vice)
 Facsimile: (202) 637-5911                       999 Peachtree Street, N.E., Ste 2300
 william.monts@hoganlovells.com                  Atlanta, Georgia 30309-3996
 justin.bernick@hoganlovells.com                 Telephone: (404) 853-8000
                                                 Facsimile: (404) 853-8806
 MILLER, CANFIELD, PADDOCK, AND                  jimmcgibbon@eversheds-sutherland.com
 STONE P.L.C.                                    patriciagorham@eversheds-sutherland.com
                                                 peterszeremeta@eversheds-sutherland.com
 Jacob D. Koering                                katilincarreno@eversheds-sutherland.com
 225 West Washington Street, Ste 2600            dylandefouw@eversheds-sutherland.com
 Chicago, Illinois 60606
 Telephone: (312) 460-4272                       SMITHAMUNDSEN LLC
 Facsimile: (312) 460-4201
 koering@millercanfield.com                      Clay H. Phillips
                                                 150 N. Michigan Avenue, Ste 3300
 Attorneys for Defendant Agri Stats, Inc.        Chicago, Illinois 60601
                                                 Telephone: (312) 894-3200
                                                 Facsimile: (312) 997-1828
                                                 cphillips@salawus.com

                                                 Attorneys for Defendant Harrison Poultry,
                                                 Inc




554633.3                                    14
Case: 1:16-cv-08637 Document #: 4043 Filed: 11/17/20 Page 15 of 15 PageID #:274314




                                   CERTIFICATE OF SERVICE

           The undersigned, an attorney, hereby certifies that on November 17, 2020, a true and

correct copy of the foregoing was electronically filed by CM/ECF, which caused notice to be

sent to all counsel of record.

                                                By     s/Brian D. Clark
                                                       Brian D. Clark
                                                       bdclark@locklaw.com




554633.3                                      15
